If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



                                                                  UNPUBLISHED
                                                                  April 11, 2019
In re G. S. VANPOELVOORDE, Minor.

                                                                  No. 345561
                                                                  Oakland Circuit Court
                                                                  Family Division
                                                                  LC No. 18-862604-NA



In re L. T. BLUMBERG, Minor.                                      No. 345565
                                                                  Oakland Circuit Court
                                                                  Family Division
                                                                  LC No. 18-862603-NA


Before: TUKEL, P.J., and K. F. KELLY and M. J. KELLY, JJ.

PER CURIAM.

        In these consolidated appeals, the trial court entered separate orders terminating
respondent-father’s parental rights to his children, GSV and LTB, pursuant to MCL
712A.19b(3)(g) and (j). Respondent now appeals as of right, challenging the trial court’s
determination that termination of his parental rights was in each child’s best interests. We
affirm.1

                                      I. BASIC FACTS

        Petitioner, the Department of Health and Human Services, filed a petition in April 2018,
requesting court jurisdiction over the children and termination of respondent’s parental rights
after respondent was charged with first-degree child abuse and assault with intent to commit


1
 The children have different biological mothers. The children remained in the custody of their
mothers, who are not parties to these appeals.



                                              -1-
murder for his actions against another five-month old child left in his care. Respondent admitted
to the police that he intentionally tried to kill the child, first by choking him and then by
removing the child’s helmet and intentionally falling on top of the child, because he wanted to
spend more time with the child’s mother. The child’s injuries included a subdural hemorrhage
with a subarachnoid hemorrhage to his temple that resulted in brain bleeding, a subconjunctival
hemorrhage to his eyes, a laceration to his liver, and broken ribs. The petition also alleged that
respondent is a registered sex offender, with previous convictions in 2016 for two counts of
fourth-degree criminal sexual conduct (CSC) and one count of child sexually abusive material
for exchanging sexually explicit photographs with a 14-year-old girl.

        Respondent pleaded no-contest to the allegations in the petition for purposes of
establishing the trial court’s jurisdiction and the existence of statutory grounds for termination
under MCL 712A.19b(3)(g) and (j). Following a best-interest hearing, the trial court found that
termination of respondent’s parental rights was in the best interests of both GSV and LTB.

                                           II. ANALYSIS

        Respondent argues that the trial court erred by finding that termination of his parental
rights was in the children’s best interests. We disagree.

        After statutory grounds for termination have been established under MCL 712A.19b(3), a
court may terminate parental rights if it finds by a preponderance of the evidence that
termination is in the best interests of a child. In re Rood, 483 Mich. 73, 90; 763 NW2d 587
(2009); In re Olive/Metts, 297 Mich. App. 35, 40; 823 NW2d 144 (2012). This Court reviews for
clear error the trial court’s ruling that termination is in a child’s best interests. In re Olive/Metts,
297 Mich. App. at 40. “A finding is clearly erroneous if the reviewing court is left with a definite
and firm conviction that a mistake has been made.” In re LaFrance, 306 Mich. App. 713, 723;
858 NW2d 143 (2014). In applying the clear error standard, “regard is to be given to the special
opportunity of the trial court to judge the credibility of the witnesses who appeared before it.” In
re Miller, 433 Mich. 331, 337; 445 NW2d 161 (1989).

         The best-interest analysis focuses on the child rather than the parent. In re Schadler, 315
Mich. App. 406, 411; 890 NW2d 676 (2016). In making a best-interest determination, the trial
court is to consider the whole record and “weigh all the evidence available to determine the
children’s best interests.” In re White, 303 Mich. App. 701, 713; 846 NW2d 61 (2014). The court
may consider a variety of factors such as “the child’s bond to the parent, the parent’s parenting
ability, the child’s need for permanency, stability, and finality, and the advantages of a foster
home over the parent’s home.” In re Olive/Metts, 297 Mich. App. at 41-42. The court may also
consider the parent’s visitation history with the child and the child’s well-being while in care. In
re White, 303 Mich. App. at 714. Under the doctrine of anticipatory neglect, “[h]ow a parent
treats one child is certainly probative of how that parent may treat other children.” In re
LaFrance, 306 Mich. App. at 730.




                                                  -2-
        In this case, the trial court considered all of the evidence and concluded that respondent’s
parental rights should be terminated because of his inconsistent involvement in the lives of either
child and the lack of a significant bond with either child,2 his failure to provide consistent
support for either child, and his inability to provide either child with the permanency, stability, or
finality needed. The court found that respondent’s failure to support the children and failure to
participate in consistent parenting time with the children showed that he was unable to follow
through with basic parenting tasks. The court also considered respondent’s criminal history of
sexual offenses involving a child victim, his pending charges of assault with intent to commit
murder and first-degree child abuse for his actions against a child left in his care, and his
admission to trying to kill the child. The court concluded that respondent’s abuse of the child
was probative of the risk of harm that he presented to GSV and LTB.3 With respect to GSV, the
court additionally expressed concern that she is a seven-year-old girl, and that respondent had
been convicted of two counts of fourth-degree CSC involving a 14-year-old girl. The court also
considered that GSV and LTB were living in appropriate home environments with their
respective mothers. The trial court’s findings support its overall determination that termination
of respondent’s parental rights was in the children’s best interests. In re Olive/Metts, 297 Mich
App at 41-42.

        Contrary to what respondent argues, the children’s placements with their mothers did not
constitute placement with a relative that the trial court was required to consider under In re
Mason, 486 Mich. 142; 782 NW2d 747 (2010). As explained in In re Schadler, 315 Mich. App. at
413, a biological mother is not a “relative” as defined in MCL 712A.13a(1)(j), and, therefore, a
court is not required to consider such a placement when evaluating a child’s best interests. In
any event, the trial court did, in fact, address the fact that the children were placed with their
respective mothers and noted that, even though In re Mason is inapplicable when a child is in the
care of his or her parent, termination was in each child’s best interests because of “the allegations
and the confessions the father made, his previous CSC charge and his lack of parenting time and
bond.” The trial court did not clearly err by finding that termination of respondent’s parental
rights was in the best interests of each child.

       Affirmed.

                                                              /s/ Jonathan Tukel
                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Michael J. Kelly


2
 Respondent asserts that no professional testimony was presented with respect to GSV’s “mental
well-being” and her bond with respondent. He provides no authority to support his assertion that
professional testimony is required. The trial court’s finding is supported by the testimony of a
Children’s Protective Services worker and GSV’s mother’s about GSV’s lack of a relationship
with respondent and GSV’s well-being in the care of her mother.
3
 Respondent asserts that the trial court refused to adjourn this matter pending his criminal trial.
However, his attorney specifically stated that she was not asking to delay the child protective
proceedings.


                                                 -3-